Name: Commission Regulation (EEC) No 3969/89 of 20 December 1989 fixing the compensatory allowance for Mediterranean sardines of the species sardina pilchardus
 Type: Regulation
 Subject Matter: foodstuff;  fisheries;  regions and regional policy;  economic policy
 Date Published: nan

 30. 12. 89 Official Journal of the European Communities No L 385/33 COMMISSION REGULATION (EEC) No 3969/89 of 20 December 1989 fixing the compensatory allowance for Mediterranean sardines of the species Sardina pilchardus Whereas the withdrawal prices for the 1990 fishing year were fixed for the products in question by Commission Regulation (EEC) No 3958/89 f); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 171 and 358 thereof, Having regard to Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory allowances in respect of sardines ('), amended by Regulation (EEC) No 3940/87 (2), and in particular Article 4 thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 3117/85 lays down that the granting of the compensatory allowance is to be limited to sardines of the species Sardina pilchardus of the Mediterranean of sizes 3 and 4 and freshness categories E and A, as defined in Council Regulation (EEC) No 103/76 of 19 January 1976, laying down common marketing standards for certain fresh or chilled products (3), as last amended by Regulation (EEC) No 33/89 (4); Whereas Article 3 (3) of Regulation (EEC) No 3117/85 lays down the allowance is to be equal to the difference between the withdrawal price for sardines of the species Sardina pilchardus of the Atlantic of the size in question, applicable in the Community as constituted at 31 December 1985, and the withdrawal price for Atlantic sardines of the species Sardina pilchardus of size 2 applicable in the new Member States ; Article 1 The compensatory allowance granted for sardines of the species Sardina pilchardus of the Mediterranean as provided for in Article 3 of Regulation (EEC) No 31 17/85, shall be as follows for the 1990 fishing year :  sardines, size 3 (E, A): 171 ECU/tonne,  sardines,- size 4 (E, A) : 48 ECU/tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1989 . For the Commission Manuel MARlN Vice-President (') OJ No L 297, 9 . 11 . 1985, p. 1 . O OJ No L 373, 31 . 12 . 1987, p. 6. (3) OJ No L 20, 28 . l : 1976, p. 29. fa OJ No L 5, 7 . 1 . 1989, p. 18 . Is) See page 1 of this Official Journal .